DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 07/18/2022.  Claims 1-3,5-6,8-13 and 15 are currently amended, claims 4 and 7 are cancelled and claim 14 is previously presented. Accordingly claims 1-3,5-6,8-15 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-3,5-6 and 8-9 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claims 10-15 are directed towards a method and that to be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. For processes (methods), the claim limitations will define steps or acts to be performed (See MPEP 2103C). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,5-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “wherein the extrusion head arrangement comprises a stream channel arrangement with one or more stream channels” which is indefinite. Is the recitation “one or more stream channels” same or different from the one or more stream channels introduced in claim 1 ? How many set of one or more stream channels are required by claim 1? The limitation examined below as -- wherein the extrusion head arrangement comprises a stream channel arrangement with the one or more stream channels --.
Claims 2-3,5-6 and 8 is/are rejected as being dependent from claim 1 and therefore including all the limitation thereof. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3,5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (WO 2017/210490 – of record) in view of Ruppert (US 2016/0256926 - of record).
Note: The examiner has provided an annotated version of Shah’s drawing of Fig. 1B for clarity.



    PNG
    media_image1.png
    693
    530
    media_image1.png
    Greyscale

Regarding claim 1, Shah teaches an extrusion head arrangement (see Fig.1B) comprising a body (103) with a filament channel (i.e. a path followed by filament (101)) with material entrance opening and material exit opening forming a nozzle (114) for the extrusion of flowable material (113) through the exit opening onto a substrate ((104) and (105)) (see annotated Fig. 1B above;[0059]); one or more stream channels (111) (see Fig. 1B above;[0059]); wherein the extrusion head arrangement comprises a stream channel arrangement with one or more stream channel (111) and one or more stream channel openings which allows to create a fluid stream (112) close to the exit opening and in direction to the substrate (see annotated Fig.1B above;[0059-0060]); wherein the extrusion head arrangement comprises a gas feed system (a source of hot fluid) to feed at least one of one or more stream channels with a gas stream (112) (see Fig. 1B above;[0004],[0009],[0025] and [0059-0060]). However, Shah does not explicitly teach the gas stream comprising a mixture of powder particles from at least one powder supply line and gas.
In the same field of endeavor, 3-D printing, Ruppert teaches a 3D printing device (10) (see Fig. 3), comprising a housing (7), a working chamber (3) in which a shielding gas comprising a surface coating composition (i.e. a powder mixed with the gas) may be introduced via a feeder (8) (i.e. a gas supply system) into the housing (7);wherein the powder particles from at least one powder supply line (reservoir (4)) and gas (see Figs. 1-3;[0036], [0041],[0049]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the extrusion head arrangement as taught by Shah with gas feed system is designed to enable mixing a powder to the gas as taught by Ruppert in order to improve the material properties of the powder during the 3D printing process and also improve the lubricating or conductive properties of the printed object (see [0041-0042] and [0048]).
Regarding claim 2, Shah further teaches the extrusion head arrangement, wherein the stream channel openings are arranged coaxially to the nozzle (114) or wherein the one or more stream channels are annular (see annotated Fig.1b above and Fig.1C; [0060]). 
Regarding claim 3, Shah in view of Ruppert teaches the extrusion head arrangement as discussed in claim 1 above.
Shah does not explicitly teach wherein the exit opening and the one or more stream channel openings are arranged in a plane. However, since Shah teaches arranging the hot fluid streams (112) a round the extrudate material (113) to allow for even distribution (see Fig.1B;[0059-0060]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the exit opening and the one or more stream channel openings in a plane in order to allow for even distribution and improve the flowing of the materials. In addition, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).
Regarding claim 5, Shah further teaches the extrusion head arrangement, wherein the gas feed system is capable to be designed to enable setting a temperature of the gas (see Fig.1b above; [0057] and [0059-0060]).
Regarding claim 6, Shah further teaches the extrusion head arrangement wherein the gas feed system is capable to be designed to enable heating the gas at least 20°C above room temperature (see Fig.1b above; [0057] and [0059-0060]).
Regarding claim 9, Shah teaches an apparatus (115) for fused deposition modeling (see Fig.1B) comprising a body (103) with a filament channel (i.e. a path followed by filament (101)) with material entrance opening and material exit opening forming a nozzle (114) for the extrusion of flowable material through the exit opening onto a substrate ((104) and (105)) (see annotated Fig. 1B above;[0059]), wherein the apparatus comprises a stream channel arrangement with one or more stream channels (111) and one or more stream channel openings which allows to create a fluid stream (112) close to the exit opening and in direction to the substrate (see annotated Fig.1b above;[0059-0060]); wherein the extrusion head arrangement comprises a gas feed system (a source of hot fluid) to feed at least one of one or more stream channels with a gas stream (112) (see Fig. 1B above;[0004],[0009],[0025] and [0059-0060]). However, Shah does not explicitly teach the gas stream comprising a mixture of powder particles from at least one powder supply line and gas.
In the same field of endeavor, 3-D printing, Ruppert teaches a 3D printing device (10) (see Fig. 3), comprising a housing (7), a working chamber (3) in which a shielding gas comprising a surface coating composition (i.e. a powder mixed with the gas) may be introduced via a feeder (8) (i.e. a gas supply system) into the housing (7);wherein the powder particles from at least one powder supply line (reservoir (4)) and gas (see Figs. 1-3;[0041],[0049]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Shah with a gas feed system is designed to enable mixing a powder to the gas as taught by Ruppert in order to improve the material properties of the powder during the 3D printing process and also improve the lubricating or conductive properties of the printed object (see [0041-0042] and [0048]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (WO 2017/210490 – of record) in view of Ruppert (US 2016/0256926 - of record) as applied to claim 1 above, and further in view of Miller (US 2016/0325487 – of record).
Regarding claim 8, Shah in view of Ruppert teaches the extrusion head arrangement as discussed in claim 1 above. Shah does not explicitly teach wherein the gas feed system is designed to enable to at least partially ionizing the gas.  
In the same field of endeavor, 3-D printing, Miller teaches a printhead of a 3D printing system may include an extrusion nozzle (110) and a micro-plasma source (104) (i.e. a gas supply system) incorporated with extrusion nozzle and configured to ionize gases in an ambient atmosphere of the micro-plasma source (see Fig.1A; [0023] and [0026]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the extrusion head arrangement as taught by Shah and Ruppert with a gas feed system is designed to enable to at least partially ionizing the gas as taught by Miller in order to increase an interlayer adhesion between the deposited polymer layer and a next layer to be deposited from the extrusion nozzle (see [0022] and [0027]). 
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (WO 2017/210490 – of record) in view of Ruppert (US 2016/0256926 - of record).
Regarding claim 10, Shah teaches a method to manufacture a  three dimensional object (see [0035]) comprising :
a) providing a filament (101) of thermoplastic material b) extruding the filament through the nozzle (114) of an extrusion head (103) arrangement  according to claim 1 (see annotated Fig. 1B above;[0059]) and depositing a layer (105) of the thermoplastic material on a surface below the nozzle (114) by moving the nozzle in an X-Y plane, c) repeating step b) multiple times in order to deposit multiple layers of thermoplastic material (see annotated Fig. 1B above, Fig. 1C; [0059] and [0065-0066]), wherein in a step b1) at least one time after the first layer deposited according to step b) and before the last layer to be deposited according to step c) applying a fluid (112) … to at least part of the last already deposited layer(see annotated Fig.1b above;[0059-0060]). However, Shah does not explicitly teach the fluid comprising a mixture of powder particles from at least one powder supply line and at least one gas supply line of a gas feed system.
In the same field of endeavor, 3-D printing methods, Ruppert teaches a 3D printing method comprises providing a device (10) (see Fig. 3), wherein the device comprising a housing (7), a working chamber (3) in which a shielding gas comprising a surface coating composition (i.e. a powder mixed with the gas) may be introduced via a feeder (8) (i.e. a gas supply system) into the housing (7) (see Fig. 3;[0041],[0049]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Shah with gas feed system is designed to enable mixing a powder to the gas as taught by Ruppert in order to improve the material properties of the powder during the 3D printing process and also improve the lubricating or conductive properties of the printed object (see [0041-0042] and [0048]).
The combination of Shah and Ruppert does not explicitly teach wherein the fluid is applied simultaneously with the deposit of a layer.  However, since Shah teaches discloses that the convective hot fluid (112) is distributed uniformly around the printed at one filament material (123) (see Fig. 1C;[0060]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the method to manufacture a  three dimensional object as taught by Shah with wherein preferably the fluid is applied simultaneously with the deposit of a layer in order to improve the flowing speed of the material and to enhance interlayer bonding.  In addition, it has been held that generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125. 
Regarding claim 11, Shah further teaches the method wherein the fluid comprises hot air (see [0025],[0035] and [0059]).
Regarding claim 12, Shah in view of  Ruppert teaches the method to manufacture a three-dimensional object as discussed in claim 10 above.
Shah does not explicitly teach wherein the fluid comprises the mixture of the gas and the powder particles. In the same field of endeavor, 3-D printing, Ruppert teaches a 3D printing device (10) (see Fig. 3) comprising a housing (7), a working chamber (3) in which a shielding gas comprising a surface coating composition (i.e. a powder mixed with the gas) may be introduced via a feeder (8) (i.e. a gas supply system) into the housing (7) (see Fig. 3;[0041],[0049]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the method to manufacture a  three dimensional object as taught by Shah with the fluid comprises the mixture of the gas and the powder particles as taught by Ruppert in order to improve the material properties of the powder during the 3D printing process and also improve the lubricating or conductive properties of the printed object (see [0041-0042] and [0048]).
Regarding claims 13-14, the combination of Shah and Ruppert discloses the claimed invention except for at least some of the powder particles are metallic particles, wherein the metallic particles change at least one of electrical conductivity and magnetic behavior of the substrate, and wherein some of the particles are colored particles.
  Since Ruppert teaches that the shielding gas comprises different types of materials such as carbon nanotubes, tungsten sulfide, tungsten carbide (see [0044-0045]), and wherein the addition of a surface treatment material during the 3D printing process will improve the material properties of the powder during the 3D printing process and also improve the lubricating or conductive properties of the printed object (see [0041-0042] and [0048]), it would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least some of the powder particles are metallic particles, wherein the metallic particles change at least one of electrical conductivity and magnetic behavior of the substrate, and wherein some of the particles are colored particles for the purpose of improving the flowing process of the filament material and improve the lubricating or conductive properties of the printed object (see [0041-0042] and [0048]).  In addition, it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. (Please see MPEP 2144.07 for further details).
Regarding claim 15, Shah discloses the claimed invention except for wherein step b1 is performed at least half as often as step c).  However, since Shah teaches discloses that the convective hot fluid (112) is distributed uniformly around the printed at one filament material (123) (see Fig. 1C; [0060]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make step b1 is performed at least half as often as step c) in order to control the speed of the flowing material.  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered.
 With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's arguments and amendment(s) to the claim(s) has/have overcome the claim rejection(s). However, applicant's amendment(s) to claim 1 introduced a new 112(b) issue.
With respect to the rejection(s) under 35 U.S.C. § 102 of amended claims 1,9 and 10, Applicant’s arguments about the 102 rejections based on Shah with respect to the newly added limitations/amendments are moot in view of the new ground(s) of rejection presented in this Office action. The rejections presented in this Office action are based on Shah (WO 2017/210490 – of record) in view of Ruppert (US 2016/0256926 - of record).
Applicant argues that Ruppert misses the features of “a gas feed system” with a powder supply line to enable mixing a powder to the gas”. Examiner respectfully disagrees. As explained in the substantive rejection, Ruppert discloses a shielding gas comprising a surface coating composition (i.e. a powder mixed with the gas) may be introduced via a feeder (8) (i.e. a gas supply system) into the housing (7); wherein the powder particles from at least one powder supply line (reservoir (4)) and gas (see Fig. 3;[0041],[0049]).
In response to Applicant arguments that the setup according to document Ruppert does not show stream channels for creating a fluid stream at all. Examiner respectfully notes that Ruppert was not relied upon to teach the stream channels for creating a fluid stream. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743